    8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 1 of 18 - Page ID # 223




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

    RICK DUBAS and ERIN DUBAS;

                          Plaintiffs,                                          8:20-CV-465

         vs.
                                                                  MEMORANDUM AND ORDER
    CLARK EQUIPMENT COMPANY d/b/a
    BOBCAT COMPANY;

                          Defendant.


        This case comes before the Court on Defendant’s partial Motion to Dismiss under Federal

Rule of Civil Procedure 12(b)(6). The Court finds that (1) Plaintiffs have successfully stated a

claim for strict products liability maintained by a bystander; (2) Plaintiffs have failed to state a

claim that Defendant had a post-sale duty to warn, surveil, recall, and retrofit the product it

manufactured; and (3) Plaintiffs have failed to state a claim for punitive damages. Therefore, the

Court denies in part and grants in part Defendant’s Motion to Dismiss.

                                          I.       BACKGROUND1

        Plaintiffs Rick Dubas and Erin Dubas are husband and wife residing in Grand Island,

Nebraska. Filing 1 at 1. Defendant Clark Equipment Company d/b/a Bobcat Company (“Clark

Equipment”) is a Delaware corporation with its principal place of business in West Fargo, North

Dakota, properly registered to do business in the state of Nebraska. Filing 1 at 1. On August 30,

2019, Rick Dubas was cleaning cattle pens at the Nebraska State Fair using a gas-powered,

backpack-style leaf blower when Kyle Sorenson, who was operating a Bobcat skid-steer loader in

reverse, drove over Rick Dubas’s left leg. Filing 1 at 3-4. Rick Dubas suffered severe crushing


1
  Although some of the facts recited herein may be disputed by Defendant, when deciding a motion to dismiss, the
Court “must accept a plaintiff’s factual allegations as true” and make all reasonable inferences in favor of the
nonmoving party. Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir. 2012).

                                                       1
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 2 of 18 - Page ID # 224




injuries to the bones and tissue of his left leg, blood loss, and infection, which led to surgeries,

physical therapy, and numerous other damages. Filing 1 at 5.

        The Dubases commenced this action against Clark Equipment, the designer and

manufacturer of the skid-steer loader that was driven over Rick Dubas’s leg, alleging strict

products liability and negligence based on the lack of a rear-view camera system on the skid loader.

Filing 1 at 4. Clark Equipment filed a partial motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). Filing 16. It moves to dismiss the strict-products-liability claim in its entirety

because it argues that injury to a non-user bystander is not a recognized cause of action in

Nebraska. Filing 17 at 2. Clark Equipment also moves to dismiss the parts of both the strict-

products-liability and negligent-liability claims in which the Dubases allege a post-sale duty to

warn, surveil, recall, or retrofit the loader, which Clark Equipment also alleges is not a recognized

cause of action in Nebraska. Filing 17 at 7-8. Lastly, Clark Equipment moves to dismiss the

Dubases’ prayer for punitive damages under North Dakota law, arguing that Nebraska law, not

North Dakota law, applies to this claim and bars any claim for punitive damages as

unconstitutional. Filing 17 at 2.

                                       II.     DISCUSSION

                                        A. Standard of Review

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Corrado v. Life Inv’rs Ins. Co.

of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is



                                                   2
     8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 3 of 18 - Page ID # 225




liable for the misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678, 192 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” do not

suffice.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quoting Iqbal, 556 U.S. at 678).

         In analyzing a motion to dismiss, the Court must “accept as true all factual allegations in

the complaint and draw all reasonable inferences in favor of the nonmoving party, but [is] not

bound to accept as true ‘[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements’ or legal conclusions couched as factual allegations.” McDonough v.

Anoka Cnty., 799 F.3d 931, 945 (8th Cir. 2015) (citations omitted) (quoting Iqbal, 556 U.S. at

678). “When considering a Rule 12(b)(6) motion, the court generally must ignore materials outside

the pleadings, but it may consider some materials that are part of the public record or do not

contradict the complaint, as well as materials that are necessarily embraced by the pleadings.”

Ashford v. Douglas Cnty., 880 F.3d 990, 992 (8th Cir. 2018) (quoting Smithrud v. City of St. Paul,

746 F.3d 391, 395 (8th Cir. 2014)).

                               B. Consideration of Extrinsic Evidence

         The Dubases ask the Court to consider Exhibit A which was attached to their Brief in

Opposition to Clark Equipment’s Rule 12(b)(6) Motion to Dismiss. Filing 20-1. Exhibit A is an

affidavit by Shawn Warkenthien, an employee of Clark Equipment, dated July 8, 2020, which was

filed in Moreno v. Clark Equipment Company d/b/a Bobcat, 15th Circuit for Palm Beach County,

Florida, Case No. 50-2019-CA-013883. Warkenthien details Clark Equipment’s internal

discussions regarding whether to include rear-view cameras on their skid loaders. Filing 20-1 at 2-

6.




                                                  3
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 4 of 18 - Page ID # 226




       This Court will not consider Exhibit A in deciding the present motion. Federal Rule of

Civil Procedure 12(d) provides that when matters outside the pleadings are presented in relation

to a motion under Rule 12(b)(6) and not excluded by the court, the motion shall be treated as one

for summary judgment. Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 948 (8th Cir.

1999) (quoting Gibb v. Scott, 958 F.2d 814, 816 (8th Cir. 1992)). The Eighth Circuit Court of

Appeals has interpreted “matters outside the pleadings” to include any written or oral evidence in

support of or in opposition to the pleading that provides some substantiation for and does not

merely reiterate what is said in the pleadings. Id. There are three instances in which courts may

consider matters outside the pleadings: (1) materials that are part of the public record; (2) materials

that do not contradict the complaint, and; (3) materials that are necessarily embraced by the

pleadings. Smithrud, 746 F.3d at 395. Exhibit A does not fall into any of these categories and the

Court will therefore not consider it in relation to the present motion.

       Furthermore, the Dubases appear to have proffered the exhibit as evidence to support their

argument that bystanders can assert strict products liabilities claims because they are intended

users “within the contemplation of the manufacturer in terms of the product’s targeted purpose and

audience,” which is an old standard used by Pennsylvania Courts prior to Tincher v. Omega Flex,

Inc., 104 A.3d 328 (Pa. 2014). Filing 20 at 4. This exhibit is therefore not relevant to the Court’s

application of Nebraska law to the issues at hand. Accordingly, the Court excludes Exhibit A and

does not consider it for purposes of the Rule 12(b)(6) Motion to Dismiss.

                                     C. Strict Products Liability

       Clark Equipment moves to dismiss the Dubases’ claim for strict products liability, asserting

that Nebraska law does not recognize strict-liability claims brought by bystanders who are not




                                                  4
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 5 of 18 - Page ID # 227




“users” or “consumers” of the product. Filing 17 at 7. The Court finds such a claim is cognizable

under Nebraska law.

       The Nebraska Supreme Court has not specifically addressed the issue of whether a

bystander can maintain a strict-products-liability claim. “In determining the law of the State of

Nebraska, [the Court] is bound by the decisions of the Nebraska Supreme Court.” Anderson v.

Nissan Motor Co., Ltd., 139 F.3d 599, 601 (8th Cir. 1998) (quoting Farr v. Farm Bureau Ins. Co.

of Neb., 61 F.3d 677, 679 (8th Cir. 1995)). “If the Nebraska Supreme Court has not addressed the

issue before [the Court], [it] must determine what the Supreme Court would probably hold were it

to decide the issue.” Id. (citing Farr, 61 F.3d at 679). “In making this determination, [the Court]

may consider relevant state precedent, analogous decisions, considered dicta, scholarly works and

any other reliable data.” Id. at 601-02 (quoting Farr, 61 F.3d at 679). After a review of Nebraska’s

current products-liability law, this Court finds that the Nebraska Supreme Court would likely

permit claims of strict products liability brought by bystanders.

       1. Review of Nebraska’s Products Liability Law

       The Nebraska Supreme Court has generally adopted the Restatement (Second) of Torts §

402A (1965) approach to strict-products-liability cases. See Kohler v. Ford Motor Co., 187 Neb.

428, 435-36, 191 N.W.2d 601, 606–07 (1971) (favorably citing the Restatement (Second) in

adopting strict tort liability); see also Sherrill v. Royal Indus., Inc., 526 F.2d 507, 511 (8th Cir.

1975) (“[T]he Nebraska Supreme Court has adopted in substance section 402A of the Restatement

(Second) of Torts.”). Section 402A(1) provides, in relevant part, “One who sells any product in a

defective condition unreasonably dangerous to the user or consumer or to his property is subject

to liability for physical harm thereby caused to the ultimate user or consumer, or to his property .

. . .” Restatement (Second) of Torts § 402A (emphasis added). Clark Equipment relies on this “user



                                                 5
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 6 of 18 - Page ID # 228




or consumer” language to suggest that bystanders should not be permitted to maintain strict-

products-liability actions in Nebraska. Filing 17 at 7.

       Currently, there is no Nebraska case law directly addressing the “user or consumer”

language in the same context as this case. In Haag v. Bongers, 256 Neb. 170, 589 N.W.2d 318

(1999), the plaintiff was a third-party bystander who was injured at an estate auction when a hitch

ball used on a towing vehicle became detached from the vehicle and flew in the air, hitting him in

the head. Id. at 175, 589 N.W.2d at 324. The plaintiff brought an action against the estate, the

auctioneers, and the manufacturer of the hitch ball. Id. Even though the plaintiff was not a user or

consumer of the hitch ball, the manufacturer never raised nor argued the issue of the plaintiff’s

status as a bystander. Id. at 177-78, 589 N.W.2d at 325-26. The action was permitted to proceed;

however, the court did not expressly discuss the bystander issue. See id.

       In all other strict-products-liability cases under Nebraska law, the plaintiff has been some

sort of user or consumer of the product that is allegedly defective. See, e.g., Pitts v. Genie Indus.

Inc., 302 Neb. 88, 921 N.W.2d 597 (2019) (electrician who sustained injuries from aerial lift he

was using brought products-liability action against manufacturer and designer of lift); Jay v. Moog

Auto., Inc., 264 Neb. 875, 652 N.W.2d 872 (2002) (mechanic who sustained injuries from

compressor he was using brought products-liability action against manufacturer and designer of

compressor); Freeman v. Hoffman-La Roche, Inc., 260 Neb. 552, 618 N.W.2d 827 (2000)

(consumer who sustained injuries after taking prescription medicine brought products-liability

action against manufacturer of medication); Rahmig v. Mosley Mach. Co., 226 Neb. 423, 412

N.W.2d 56 (1987) (worker who sustained injuries from guillotine metal scrap shear he was using

brought products-liability action against manufacturer and designer of machine); Kohler, 187 Neb.

428, 191 N.W.2d 601 (passenger who sustained injuries from automobile accident resulting from



                                                  6
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 7 of 18 - Page ID # 229




a car defect brought products-liability action against manufacturer of the automobile); Shuck v.

CNH Am., LLC, 498 F.3d 868 (8th Cir. 2007) (consumers who sustained injuries from use of their

combine brought products-liability action against manufacturer and designer of combine); Sherrill,

526 F.2d 507 (farmer who sustained injuries from use of grain auger brought products-liability

action against manufacturer and designer of machine).

       Turning to the language of the Restatement (Second) of Torts upon which Clark Equipment

relies, while § 402A itself refers to harm to a “user or consumer,” the section is followed

immediately by the following caveat: “The Institute expresses no opinion as to whether the rules

stated in this Section may not apply (1) to harm to persons other than users or consumers . . . .”

Restatement (Second) of Torts § 402A. Further, while § 402A has been adopted by the Nebraska

Supreme Court as the general working standard for products-liability actions, it remains amenable

to the state’s laws and precedent. In other contexts, the Nebraska Supreme Court has modified its

approach to products-liability actions by adopting themes from the Restatement (Third) of Torts

as well. See, e.g., Pitts, 302 Neb. at 108, 921 N.W.2d at 614. For example, in Pitts, the Nebraska

Supreme Court elected to expand the doctrine of strict products liability by adopting the

malfunction theory of strict products liability from the Restatement (Third) § 3. Id. at 108, 921

N.W.2d at 614. The malfunction theory allows plaintiffs to recover by providing circumstantial

evidence when there is no direct evidence of a specific design defect. Id. at 107, 921 N.W.2d at

613. This expansion of strict-products-liability doctrine suggests that the Nebraska Supreme Court

is likely in favor of a flexible approach in order to increase the opportunities for plaintiffs to

recover under theories of product liability. This aligns with the Court’s general policy of permitting

strict products liability claims, which is to “exonerat[e] a claimant from what is frequently an




                                                  7
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 8 of 18 - Page ID # 230




insurmountable burden of proof” in products-liability actions. Rahmig, 226 Neb. at 457, 412

N.W.2d at 78.

       Additionally, existing Nebraska case law and jury instructions regarding strict-products-

liability actions suggest no such “user or consumer” restriction on recovery. Under Nebraska law,

a strict liability claim requires proof of the five following elements:

       (1) The defendant placed the product on the market for use and knew, or in the
       exercise of reasonable care should have known, that the product would be used
       without inspection for defects; (2) the product was in a defective condition when it
       was placed on the market and left the defendant’s possession; (3) the defect is the
       proximate cause or a proximately contributing cause of plaintiff’s injury sustained
       while the product was being used in the way and for the general purpose for which
       it was designed and intended; (4) the defect, if existent, rendered the product
       unreasonably dangerous and unsafe for its intended use; and (5) plaintiff’s damages
       were a direct and proximate result of the alleged defect.

Stahlecker v. Ford Motor Co., 266 Neb. 601, 615-16, 667 N.W.2d 244, 257-58 (2003) (emphasis

added) (quoting Kudlacek v. Fiat S.p.A., 244 Neb. 822, 829, 509 N.W.2d 603, 610 (1994)).

Notably, the elements do not contain a “user or consumer” restriction but allow recovery by a

generic “plaintiff.”

       Likewise, the Nebraska Civil Jury Instructions set forth five elements the plaintiff must

prove to prevail on a strict products liability action against a manufacturer:

       (1) That the defendant placed the (product) in question in the market; (2) That, at
       the time the (product) left the defendant’s possession, it was defective in one or
       more of the ways claimed by the plaintiff; (3) That this defect made the (product)
       unreasonably dangerous for its intended use, or for any use the defendant could
       have reasonably foreseen; (4) That this defect was a proximate cause of some
       damage to the plaintiff; and (5) The nature and extent of that damage.

1 Neb. Prac., NJI2d Civ. 11.20 (fourth emphasis added). Again, these elements do not contain a

“user or consumer” limitation on recovery.

       Neb. Rev. Stat. § 25-21,180 also defines a products-liability action without limiting it to

users or consumers as “any action brought for or on account of personal injury, death, or property

                                                  8
  8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 9 of 18 - Page ID # 231




damage caused by or resulting from the manufacture, design . . . of any product.” There is further

linguistic support from Black’s Law Dictionary (11th ed. 2019), which defines “products liability”

as “a manufacturer’s or seller’s tort liability for any damages or injuries suffered by a buyer, user,

or bystander as a result of a defective product.” (emphasis added).

        Each of these authorities support that there is no “user or consumer” limitation and the

Nebraska Supreme Court would allow strict-products-liability actions to be brought by injured

bystanders if presented with the question. Further, when this issue has been raised in other

jurisdictions in the Eighth Circuit, each state has opted to allow bystander recovery for strict-

products-liability claims. See Giberson v. Ford Motor Co., 504 S.W.2d 8 (Mo. 1974); Haumersen

v. Ford Motor Co., 257 N.W.2d 7, 16 (Iowa 1977); Glorvigen v. Cirrus Design Corp., 816 N.W.2d

572 (Minn. 2012); § 33:14. Product liability, 1 Arkansas Law of Damages § 33:14 (updated Nov.

2020). Accordingly, the Court concludes the Dubases have stated a viable bystander claim for

strict products liability.

        2. Strict Products Liability Actions by Bystanders and the Consumer Contemplation Test

        Having determined that the Nebraska Supreme Court would recognize strict-products-

liability claims brought by bystanders, the Court must now determine which test the Supreme

Court would choose to apply to bystander claims.

        The two main approaches courts apply to bystander strict products liability claims are the

risk-utility test set forth in the Restatement (Third) and the consumer-contemplation test currently

employed in Nebraska for non-bystander strict-products-liability claims. The risk-utility test

provides “a product is defective in design when the foreseeable risks of harm posed by the product

could have been reduced or avoided by the adoption of a reasonable alternative design by the seller

. . . and omission of the alternative design renders the product not reasonably safe.” Restatement



                                                  9
 8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 10 of 18 - Page ID # 232




(Third) of Torts: Prod. Liab. § 2(b) (1998). The risk-utility test requires the plaintiff to set forth a

reasonable alternative design to compare to the design of the defective product to show “whether

a reasonable alternative design would, at reasonable cost, have reduced the foreseeable risks of

harm posed by the product and, if so, whether the omission of the alternative design by the seller

or a predecessor in the distributive chain rendered the product not reasonably safe.” Restatement

(Third) of Torts: Prod. Liab. § 2, cmt. d. (1998).

        The consumer-contemplation test, on the other hand, states that a product is unreasonably

dangerous, resulting in strict products liability, when “the product has a propensity for causing

physical harm beyond that which would be contemplated by the ordinary user or consumer who

purchases it, with the ordinary knowledge common to the foreseeable class of users as to its

characteristics.” Rahmig, 226 Neb. at 440, 412 N.W.2d at 69 (quoting Hancock v. Paccar, Inc.,

204 Neb. 468, 484, 283 N.W.2d 25, 37 (1979)). Nebraska law currently employs the consumer-

contemplation test for strict-products-liability actions.

        The Court finds it unlikely that Nebraska courts would adopt the Restatement (Third) §

2(b)’s risk-utility test for strict products liability claims brought by bystanders when it employs

the consumer-contemplation test for all other strict-products-liability plaintiffs. In Rahmig, 226

Neb. 423, 412 N.W.2d 56, the Nebraska Supreme Court overruled the requirement of producing a

reasonable alternative design that was once required by Nerud v. Haybuster Manufacturing., Inc.,

215 Neb. 604, 614, 340 N.W.2d 369, 375 (1983). The Supreme Court overruled this requirement

and readopted the consumer-contemplation test due to concerns that requiring a showing of

feasibility or reasonable alternative design “unnecessarily invites perilous and unfairly prejudicial

evidence of post-accident matters excludable under Neb. Evid. R. 407. The reason and policy

consideration for Neb. Evid. R. 407 would be frustrated, if not totally annihilated.” Rahmig, 226



                                                  10
    8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 11 of 18 - Page ID # 233




Neb. at 464, 412 N.W.2d at 82. This suggests the Supreme Court favors the consumer-

contemplation test in strict-products-liability cases and would not deviate from this uniform

standard just because the plaintiff happens to be a bystander rather than a user or consumer.2

         Therefore, this Court finds that the Nebraska Supreme Court would be likely to recognize

strict-products-liability claims brought by bystanders, and that these claims would be evaluated

under the consumer-contemplation test, similar to all products-liability cases under Nebraska law.

Accordingly, this Court finds that the Dubases have stated a successful claim of strict products

liability and Clark Equipment’s Motion to Dismiss Count I of the Dubases’ Complaint is denied.

                                     D. Claims Imposing Post-Sale Duties

         Clark Equipment next seeks to dismiss the Dubases’ allegations of post-sale duties

contained in both Counts I and II of their complaint. Filing 1 at 9-10, 12-13. The Dubases allege

Clark Equipment had duties to warn, surveil, recall, or retrofit the skid-steer loader after it was

sold in paragraphs 45, 60, 61, 61(d), and 61(e) of their Complaint. Filing 1 at 9-10, 12-13. Clark

Equipment argues these allegations fail to state a claim because Nebraska law does not impose any

such post-sale duties on manufacturers. Filing 17 at 7-8. The Court finds such claims are not

actionable under Nebraska law.

         Clark Equipment points to Anderson v. Nissan Motor Corp., 139 F.3d 599 (8th Cir. 1998),

as controlling authority. In Anderson, the Eighth Circuit Court of Appeals conducted an

examination of Nebraska law and held that the manufacturer of a forklift did not have either a post-

sale duty to warn of dangers nor a post-sale duty to retrofit the forklift to enhance safety. Id. at




2
  Other states that abide by the § 402A strict-products-liability framework that allow claims to be brought by
bystanders have opted to maintain the consumer-contemplation test for all strict-products-liability claims, including
those brought by bystanders. See, e.g., Horst v. Deere & Co., 769 N.W.2d 536 (Wis. 2009) (holding that bystanders
are permitted to bring strict products liability actions against manufacturers, and, affirming the use of the consumer-
contemplation test for all strict-products-liability claims, including those involving bystander plaintiffs).

                                                         11
 8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 12 of 18 - Page ID # 234




602. The Court of Appeals based its decision on the Nebraska Supreme Court’s statements in

Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987). Id.

       As set forth above, in Rahmig the Nebraska Supreme Court rejected the prior adoption of

the risk-utility test and explicitly readopted the consumer-contemplation test for products liability

claims. Rahmig, 226 Neb. at 464-465; 412 N.W.2d at 70. In so holding, the court reaffirmed that

a plaintiff’s burden of proof in a products liability action is that the “defect existed when the

product left the manufacturer.” Id. at 441; 412 N.W.2d at 69 (emphasis added). Based on this

statement in Rahmig, the Eighth Circuit Court of Appeals concluded in Anderson that Nebraska

favors limiting the state’s products-liability law to actions or omissions which occur at the time of

manufacture or sale and dismissed the plaintiff’s claims for post-sale duty to warn and post-sale

duty to retrofit. Anderson, 139 F.3d at 602.

       The Dubases acknowledge that the Nebraska Supreme Court has not imposed a post-sale

duty to warn on manufacturers. Filing 20 at 14. They argue, however, that given the opportunity,

the Nebraska Supreme Court has signaled it would extend the duty to warn to claims asserting

post-sale duties like those claimed here. Filing 20 at 14. The Dubases base their argument on the

Nebraska Supreme Court’s holding in Erickson v. U-Haul International, Inc., 274 Neb. 236, 738

N.W.2d 453, (2007). In Erickson, the Nebraska Supreme Court extended a duty to warn to the

lessors of products in addition to sellers. Id. at 245, 461. The Dubases argue this means the

Nebraska court would be in favor of further extending a duty to warn to post-sale claims like the

ones at hand. Filing 20 at 14.

       This Court finds this argument unpersuasive and Anderson controlling. The Nebraska

Supreme Court’s decision in Erickson imposing a duty to warn on lessors of a product when there

is a special relationship established does not suggest that the Court would impose multiple post-



                                                 12
    8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 13 of 18 - Page ID # 235




sale duties to warn, surveil, recall, and retrofit on manufacturers of products for products liability

actions. There is no case law or statutory laws that suggest or otherwise point to Nebraska’s

potential willingness to impose any post-sale duties on a manufacturer in a products-liability action

for the same reasons discussed by the Nebraska Supreme Court in Rahmig, cited by the Eighth

Circuit in Anderson.3 Absent a subsequent state court decision or a statutory amendment rendering

Anderson’s prediction wrong, Anderson v. Nissan Motor Corp., 139 F.3d 599, 602 (8th Cir. 1998)

is controlling, and therefore the Dubases’ claims asserting post-sale duties to warn, surveil, recall,

and retrofit in both Counts I and II of their Complaint are dismissed.

                                              E. Punitive Damages

        Clark Equipment moves to dismiss the Dubases’ prayer for punitive damages, arguing

Nebraska law prohibits such damages. Filing 17 at 8. The Dubases assert North Dakota law, not

Nebraska law, should apply to the determination of punitive damages. Filing 20 at 18. They argue

the policy decision to place profit over safety was made in North Dakota where Clark Equipment

has its principal place of business. Filing 20 at 15. The Court finds Nebraska law governs and

prohibits the request for punitive damages.

        In a diversity case, the Court applies the choice-of-law rules of the forum state—in this

case, Nebraska. Schaffart v. ONEOK, Inc., 686 F.3d 461, 475 (8th Cir. 2012) (citing Ferrell v. W.

Bend Mut. Ins. Co., 393 F.3d 786, 796 (8th Cir. 2005)) (“In this diversity case, we apply the choice

of law rules of Nebraska, the forum state.”). Nebraska law provides that “[t]he first step in a

conflict-of-law analysis is to determine whether there is an actual conflict between the legal rules




3
  This is in accordance with other states within the Eighth Circuit which decline to impose post-sale duties on
manufacturers. See Burke v. Deere & Co., 6 F.3d 497 (8th Cir. 1993) (Iowa law); Ahlberg v. Chrysler Corp., 481 F.3d
630 (8th Cir. 2007) (Iowa law); Horstmyer v. Black & Decker, (U.S.), Inc., 151 F.3d 765 (8th Cir. 1998) (Missouri
law).


                                                        13
 8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 14 of 18 - Page ID # 236




of different states.” Johnson v. U.S. Fid. & Guar. Co., 269 Neb. 731, 736, 696 N.W.2d 431, 436

(2005). “An actual conflict exists when a legal issue is resolved differently under the law of two

states.” Id. The Court proceeds to apply choice of law rules if the Court concludes that “an actual

conflict exists.” Id. at 737, 696 N.W.2d at 437.

       Under Nebraska law, “punitive, vindictive, or exemplary damages contravene Neb. Const.

art. VII, § 5, and thus are not allowed in this jurisdiction.” O’Brien v. Cessna Aircraft Co., 298

Neb. 109, 139, 903 N.W.2d 432, 458 (2017) (quoting Distinctive Printing & Packaging Co. v.

Cox, 232 Neb. 846, 857, 443 N.W.2d 566, 574 (1989). In contrast, under North Dakota law,

punitive damages are permitted “to punish the wrongdoer in order to deter him, and others, from

repetition of the wrongful conduct.” Ingalls v. Paul Revere Life Ins. Group, 561 N.W.2d 273, 284

(N.D. 1997) (quoting Delzer v. United Bank, 559 N.W.2d 531, 538 (N.D. 1997)). Therefore,

because there is an actual conflict between the laws of the two states, the Court must apply

Nebraska’s choice of law rules. Johnson, 269 Neb. at 737, 696 N.W.2d at 437.

       Nebraska courts apply the “most significant relationship” test to determine choice-of-laws

questions relating to damages in tort cases. O’Brien, 298 Neb. at 140, 903 N.W.2d at 459. Section

145 of the Restatement (Second) of Conflict of Laws states, “The rights and liabilities of the parties

with respect to an issue in tort are determined by the local law of the state which, with respect to

that issue, has the most significant relationship to the occurrence and the parties under the

principles stated in § 6.” Restatement (Second) of Conflict of Laws § 145(1). Section 6, in turn,

sets forth the policy considerations a Court should consider in making a choice-of-laws decision,

including:

       (a) the needs of the interstate and international systems,
       (b) the relevant policies of the forum,
       (c) the relevant policies of other interested states and the relative interests of those
       states in the determination of the particular issue,

                                                   14
 8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 15 of 18 - Page ID # 237




       (d) the protection of justified expectations,
       (e) the basic policies underlying the particular field of law,
       (f) certainty, predictability and uniformity of result, and
       (g) ease in the determination and application of the law to be applied.

Restatement (Second) of Conflicts of Laws § 6.

       Section 145, in turn, states that the contacts to be considered in determining which forum

has the most significant relationship include:

       (1) the place where the injury occurred,
       (2) the place where the conduct causing the injury occurred,
       (3) the domicile, residence, nationality, place of incorporation and place of business
       of the parties, and
       (4) the place where the relationship, if any, between the parties occurred.

Restatement (Second) of Conflicts of Laws § 145. “The contacts are not to be given equal weight

mechanically, but should each be considered in light of their relative importance with respect to

the particular issue under consideration.” O’Brien, 298 Neb. at 140, 903 N.W.2d at 459 (citing the

Restatement (Second) of Conflicts of Laws § 145(2)). “Comment d. of [the Restatement (Second)

of Conflicts of Laws] § 171 addresses punitive damages and directs that the law selected by the

application of the rule of § 145 determines the right to exemplary damages.” Id. at 140-41, 459

(quoting the Restatement (Second) of Conflicts of Laws § 171, comment d. at 512).

       In O’Brien, the Nebraska Supreme Court determined that Nebraska law rather than Kansas

law governed the question of punitive damages. Id. at 142, 903 N.W.2d at 460. In that case, a

commercial pilot who sustained serious injuries brought a products-liability action against the

aircraft’s designer and manufacturer for a crash that occurred in heavy fog and icy conditions on

theories of strict liability, negligence, and fraudulent misrepresentation concerning claimed defects

in the pneumatic deicing system that caused the plane to crash. Id. at 114-16, 903 N.W.2d at 444-

45. Applying the § 145 factors, the district court held that the case had “numerous, strong contacts




                                                 15
 8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 16 of 18 - Page ID # 238




to Nebraska that inform Nebraska’s interest in applying its laws to the issue of punitive damages.”

Id. at 141, 903 N.W.2d at 460. Those contacts included:

               the injury took place in Nebraska, Plaintiffs are Nebraska residents,
               [the plaintiff] was flying a regular route within Nebraska at the time
               of the accident, . . . the owner of the aircraft and employer of [the
               plaintiff] is a Nebraska resident, [the plaintiff] was treated in
               Nebraska, the . . . product at issue as operated at all relevant times
               within the borders of Nebraska and the alleged product failures took
               place in [Nebraska].

Id. Importantly, the district court noted that “while important decisions and product manufacture

took place in Kansas, the overall weight of the contacts in this case pointed towards Nebraska

having the most significant relationship with the issue.” Id. at 142, 903 N.W.2d at 460.

       O’Brien is analogous to the case at hand. The injury occurred in Nebraska, the Dubases are

domiciled in Nebraska, Clark Equipment conducts business in Nebraska and is registered to do

business in Nebraska. The relationship between the parties is centered around Clark Equipment’s

conduct of business in Nebraska and delivery of an allegedly defective product to a Bobcat

dealership in Grand Island, Nebraska, which is where the Dubases sustained injuries. See generally

Filing 1. Despite the fact Clark Equipment made some business decisions in North Dakota where

it is headquartered, the balance of the factors weighs in favor of Nebraska having the most

significant relationship to the dispute. Furthermore, none of the underlying policy considerations

set forth in § 6 weigh in favor of a different outcome.

       The Dubases urge this Court for a different result under Fanselow v. Rice, 213 F. Supp. 2d

1077 (D. Neb. 2002). Filing 20 at 15-16. They argue Faneslow employed a more explicit analysis

of factors set forth in § 6 of the Restatement (Second) of Conflict of Laws which the O’Brien court

failed to perform. Id at 1081. The Court finds this argument unpersuasive. While the O’Brien court

focused on the factors regarding the contacts with the forum state under § 145, it also noted the



                                                16
    8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 17 of 18 - Page ID # 239




lower court “had analyzed the pertinent sections of the Restatement,” which would include the

policy consideration of § 6. O’Brien, 298 Neb. at 141, 903 N.W.2d at 459. Thus, the Court did not

fail to perform the proper analysis as the Dubases contend. Filing 20 at 16. The proper analysis

applied here likewise leads to the conclusion that Nebraska law should apply to the question of

punitive damages.4 Accordingly, Clark Equipment’s Motion to Dismiss the Dubases’ prayer for

punitive damages is granted.

                                              III.     CONCLUSION

         For the foregoing reasons, the Court finds that the Dubases have stated a claim for strict

products liability, and Clark Equipment’s motion to dismiss that claim must be denied. However,

the Dubases have failed to state a claim upon which relief can be granted for their claims imposing

post-sale duties to warn, surveil, recall, and retrofit on Clark Equipment as well as their prayer for

punitive damages under North Dakota law, and Clark Equipment’s motion to dismiss is granted as

to those claims. Accordingly,

         IT IS ORDERED:

     1. Defendant’s Motion to Dismiss (Filing 16) is denied as to Count I of Plaintiffs’ Complaint

         relating to strict products liability;

     2. Defendant’s Motion to Dismiss (Filing 16) is granted as to those portions of the Complaint

         relating to post-sale duties to warn, surveil, recall, and retrofit found in paragraphs 45, 60,

         61, 61(d), and 61(e); and

     3. Defendant’s Motion to Dismiss (Filing 16) is granted as to Plaintiffs’ prayer for punitive

         damages under North Dakota law.




4
 Since Nebraska law will dictate the availability of punitive damages in this action, the issue of whether the Dubases
correctly pled punitive damages under North Dakota law is moot.

                                                         17
8:20-cv-00465-BCB-CRZ Doc # 38 Filed: 03/31/21 Page 18 of 18 - Page ID # 240




 Dated this 31st day of March, 2021.
                                            BY THE COURT:



                                            _____________________________
                                            Brian C. Buescher
                                            United States District Judge




                                       18
